Name: Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80
 Type: Regulation
 Subject Matter: tariff policy;  agricultural policy;  international trade;  animal product
 Date Published: nan

 Avis juridique important|31995R1445Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80 Official Journal L 143 , 27/06/1995 P. 0035 - 0044COMMISSION REGULATION (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80 THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (1), as last amended by Regulation (EC) No 424/95 (2), and in particular Articles 9, 13 and 25 thereof,Whereas the first subparagraph of Article 15 (1) of Regulation (EEC) No 805/68 makes all imports into the Community of the products listed in Article 1 (1) (a) of that Regulation subject to presentation of an import licence; whereas experience has shown the need for close monitoring of the trend of trade in all products of the sector of particular importance for the balance of this particularly sensitive market; whereas accordingly to improve market management import licences should also be required for products of CN codes 1602 50 31 to 1602 50 80 and 1602 90 69;Whereas it is necessary to monitor imports into the Community of young male animals, in particular calves; whereas issuing of import licences for these animals should be made conditional on indication of their country of provenance;Whereas Article 13 of Regulation (EEC) No 805/68 requires, from 1 July 1995, presentation of an export licence with advance fixing of the refund in the case of any export operation for which an export refund is claimed; whereas specific rules of application for this arrangement should be determined for the sector, covering in particular submission of applications and the information to be given on applications and licences; whereas the provisions of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for application of the system of import and export licences and advance fixing certificates for agricultural products (3), as last amended by Regulation (EC) No 1199/95 (4), should accordingly be supplemented;Whereas Article 13 (11) of Regulation (EEC) No 805/68 provides for the export volume obligations arising from the agreements concluded in the Uruguay Round of multilateral trade negotiations to be respected on the basis of export licences; whereas precise rules should therefore be laid down on lodging of applications and issuing of licences;Whereas, further, notification of decisions on export licence applications should be made only after a reflection period enabling the Commission to assess the quantities applied for and the relevant expenditure and if appropriate take particular action on the applications in question; whereas in the interests of applicants they should be able to withdraw applications if an acceptance percentage applying to these has been set;Whereas in the case of applications for quantities not exceeding 22 tonnes immediate issuing of the licence, if the operator so requests, should be permitted; whereas to prevent circumvention of the standard provisions the period of validity of such licences should be restricted;Whereas to permit very precise management of quantities exported the tolerance rules set in Regulation (EEC) No 3719/88 should not apply;Whereas it is necessary to incorporate in the present Regulation the special export provisions of Commission Regulation (EEC) No 2973/79 (5), as last amended by Regulation (EEC) No 3434/87 (6);Whereas to be able to run these import and export licence arrangements properly the Commission needs precise information on licence applications made and the use of those issued; whereas administrative efficiency dictates that communications from Member States to the Commission be made in a single prescribed form;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:TITLE I Scope Article 1 This Regulation sets rules of application for import and export licences in the beef and veal sector.TITLE II Import licences Article 2 1. All importation into the Community of the products listed at (a) in Article 1 (1) of Regulation (EEC) No 805/68 or of CN codes 1602 50 31 to 1602 50 80 and 1602 90 69 shall be subject to presentation of an import licence.2. For products of CN codes 0102 90 05 to 0102 90 29 the licence application and the licence must show in box 7 the country of provenance. The licence shall carry with it an obligation to import from that country.Article 3 Licences shall be valid 90 days from their date of issue as defined in Article 21 (1) of Regulation (EEC) No 3719/88.Article 4 The security against import licences shall be- ECU 3 per head for live animals,- ECU 2 per 100 kilograms net weight for other products.Article 5 Without prejudice to more specific provisions, licence applications shall be made for products of:- a single combined nomenclature subheading,or- one of the groups of combined nomenclature subheadings listed in Annex I.The information shown on the application shall be carried over to the licence.Article 6 Before the fifth day of each month Member States shall notify to the Commission, by telex or fax, the quantities of products for which licences were issued in the previous month.Notification shall be made in the form indicated in Annex II, using the codes indicated.TITLE III Export licences Article 7 All exportation of products listed at (a) in Article 1 (1) of Regulation (EEC) No 805/68 or of CN codes 0102 10, 1602 50 31 to 1602 50 80 or 1602 90 69 shall, for an export refund to be claimed, require the issuing of an export licence with advance fixing of the refund.Article 8 1. Licences shall, Article 21 (2) of Regulation (EEC) No 3719/88 applying, be valid from their actual date of issue until the end of the fifth month following.2. The validity of licences for products of CN code 0102 10 issued under the procedure indicated in Article 44 of Regulation (EEC) No 3719/88 shall however expire at the end of the 12th month following the actual date of issue, Article 21 (2) of Regulation (EEC) No 3719/88 applying.3. By way of derogation from Article 44 (5) of Regulation (EEC) No 3719/88 the 21-day time limit is replaced by 90 days.4. Licence applications and licences shall show in box 15 the product description, in box 16 the 11-figure code of the agricultural product export refund nomenclature and in box 7 the country of destination.5. The product categories indicated in the second paragraph of Article 13a of Regulation (EEC) No 3719/88 are listed in Annex III.Article 9 The security against licences shall be:(a) ECU 50 per head for live animals;(b) ECU 17 per 100 kilograms net weight for other products.Article 10 1. Export licences as indicated in Article 7 shall be issued on the fifth working day following that on which the application was lodged provided that no specific action as indicated in paragraph 2 has been taken by the Commission in the meantime. This time lag shall not, however, apply to exportation covered by Article 14a of Regulation (EEC) No 3719/88.2. If licence applications relate to quantities and/or expenditure that exceed or risk exceeding the normal disposable quantities given the limits indicated in Article 13 (11) of Regulation (EEC) No 805/68 and/or the expenditure assignable thereto during the period in question the Commission may:- set an acceptance percentage for the quantities applied for,- reject applications for which licences have not yet been granted,- suspend lodging of licence applications for a maximum period of five working days, extendable by the procedure specified in Article 27 of Regulation (EEC) No 805/68. Licence applications made during the suspension period shall be invalid.Action may be differentiated by category.3. If the quantities applied for are refused or reduced the security shall be immediately released for all quantities for which the application has not been accepted.4. By way of derogation from paragraph 1, if an acceptance percentage of less than 90 % is set licences shall be issued no later than the 11th working day following publication of that percentage in the Official Journal of the European Communities. Applicants may within 10 working days following publication:- either withdraw the application, in which case the security shall be released immediately, or- request immediate issue of the licence, in which case the competent authority shall immediately issue it but at the earliest on the fifth working day following that on which the application was lodged.5. By way of derogation from paragraph 1 licence applications for a quantity not exceeding 22 tonnes of products of CN code 0201 or 0202 shall not, at the applicant's request, be subject to the five-day time lag. In this case the validity of the licence issued shall, Article 8 notwithstanding, be restricted to five working days from the actual day of issue, Article 21 (2) of Regulation (EEC) No 3719/88 applying, and applications and licences shall carry the following entry in box 20:- Certificado vÃ ¡lido durante cinco dÃ ­as hÃ ¡biles y no utilizable para la aplicaciÃ ³n del artÃ ­culo 5 del Reglamento (CEE) n ° 565/80.- Licens, der er gyldig i fem arbejdsdage, og som ikke kan benyttes til at anvende artikel 5 i forordning (EÃF) nr. 565/80.- FÃ ¼nf Werktage gÃ ¼ltige und fÃ ¼r die Anwendung von Artikel 5 der Verordnung (EWG) Nr. 565/80 nicht verwendbare Lizenz.- Ã Ã ©Ã ³Ã ´Ã ¯Ã °Ã ¯Ã ©Ã §Ã ´Ã ©Ã ªÃ ¼ Ã °Ã ¯Ã µ Ã ©Ã ³Ã ·Ã ½Ã ¥Ã © Ã £Ã ©Ã ¡ Ã °Ã Ã ­Ã ´Ã ¥ Ã ¥Ã ±Ã £Ã Ã ³Ã ©Ã ¬Ã ¥Ã ² Ã §Ã ¬Ã Ã ±Ã ¥Ã ² Ã ªÃ ¡Ã © Ã ¤Ã ¥Ã ­ Ã ·Ã ±Ã §Ã ³Ã ©Ã ¬Ã ¯Ã °Ã ¯Ã ©Ã ¥Ã Ã ´Ã ¡Ã © Ã £Ã ©Ã ¡ Ã ´Ã §Ã ­ Ã ¥Ã ¶Ã ¡Ã ±Ã ¬Ã ¯Ã £Ã  Ã ´Ã ¯Ã µ Ã Ã ±Ã ¨Ã ±Ã ¯Ã µ 5 Ã ´Ã ¯Ã µ Ã ªÃ ¡Ã ­Ã ¯Ã ­Ã ©Ã ³Ã ¬Ã ¯Ã ½ (Ã Ã Ã ) Ã ¡Ã ±Ã ©Ã ¨. 565/80.- Licence valid for five working days and not useable for application of Article 5 of Regulation (EEC) No 565/80.- Certificat valable 5 jours ouvrables et non utilisable pour l'application de l'article 5 du rÃ ¨glement (CEE) n ° 565/80.- Titolo valido cinque giorni lavorativi e non utilizzabile ai fini dell'applicazione dell'articolo 5 del regolamento (CEE) n. 565/80.- Certificaat met een geldigheidsduur van vijf werkdagen en niet te gebruiken voor de toepassing van artikel 5 van Verordening (EEG) nr. 565/80.- Certificado de exportaÃ §Ã £o vÃ ¡lido durante cinco dias Ã ºteis, nÃ £o utilizÃ ¡vel para a aplicaÃ §Ã £o do artigo 5 º do Regulamento (CEE) n º 565/80.- Todistus on voimassa viisi arkipÃ ¤ivÃ ¤Ã ¤ eikÃ ¤ sitÃ ¤ voi kÃ ¤yttÃ ¤Ã ¤ sovellettaessa asetuksen (ETY) N:o 565/80 5 artiklaa.- Licensen Ã ¤r giltig fem arbetsdagar men gÃ ¤ller inte vid tillÃ ¤mpning av artikel 5 i fÃ ¶rordning (EEG) nr 565/80.The Commission may if necessary suspend application of this paragraph.Article 11 1. Article 8 (4) of Regulation (EEC) No 3719/88 notwithstanding, quantities exported may not exceed those indicated on the licence. The entry '0` shall be made in box 19 of the licence.2. Article 20 (3) (b) second indent of Regulation (EEC) No 3665/87 shall not apply to special export refunds granted on boned meat pursuant to Regulation (EEC) No 1964/82 (7) if the products are or have been placed under the procedure specified in Article 5 of Council Regulation (EEC) No 565/80 (8).Article 12 1. This Article shall apply to exports made pursuant to Regulation (EEC) No 2973/79.2. Licence applications for the products indicated in Article 1 of Regulation (EEC) No 2973/79 may be lodged only in Member States meeting the health conditions required by the importing country.3. Licence applications and licences shall carry the entry 'USA` in box 7. Licences shall carry an obligation to export from the Member State of issue to that destination.4. Article 8 (4) of Regulation (EEC) No 3719/88 notwithstanding, the quantities exported may not exceed those shown on the licence. Licences shall carry the entry '0` in box 19.5. Licences shall carry one of the following entries in box 22:- Vacuno fresco, refrigerado o congelado. - Acuerdo entre la CE y los EE UU.VÃ ¡lido solamente en . . . . . (Estado miembro de expediciÃ ³n).La cantidad exportada no debe superar . . . . . kilos (cantidad en cifras y letras).- Fersk, kÃ ¸let eller frosset oksekÃ ¸d - Aftale mellem EF og USA.Kun gyldig i . . . . . (udstedende medlemsstat).MÃ ¦ngden, der skal udfÃ ¸res, mÃ ¥ ikke overstige . . . . . (mÃ ¦ngde i tal og bogstaver) kg.- Frisches, gekÃ ¼hltes oder gefrorenes Rindfleisch - Abkommen zwischen der EG und den USA.Nur gÃ ¼ltig in . . . . . (Mitgliedstaat der Lizenzerteilung).Ausfuhrmenge darf nicht Ã ¼ber . . . . . kg (Menge in Ziffern und Buchstabe) liegen.- Ã Ã ¹Ã °Ã ¼, Ã ¤Ã ©Ã ¡Ã ´Ã §Ã ±Ã §Ã ¬Ã Ã ­Ã ¯ Ã ¬Ã ¥ Ã ¡Ã °Ã «Ã  Ã ¸Ã ½Ã ®Ã § Ã  Ã ªÃ ¡Ã ´Ã ¥Ã ¸Ã µÃ £Ã ¬Ã Ã ­Ã ¯ Ã ¢Ã ¼Ã ¥Ã ©Ã ¯ Ã ªÃ ±Ã Ã ¡Ã ² - Ã Ã µÃ ¬Ã ¶Ã ¹Ã ­Ã Ã ¡ Ã ¬Ã ¥Ã ´Ã ¡Ã ®Ã ½ Ã ´Ã §Ã ² Ã Ã  Ã ªÃ ¡Ã © Ã ´Ã ¹Ã ­ Ã Ã Ã .Ã Ã ³Ã ·Ã ½Ã ¥Ã © Ã ¬Ã ¼Ã ­Ã ¯ Ã ³Ã ¥ . . . . . (Ã ªÃ ±Ã Ã ´Ã ¯Ã ² Ã ¬Ã Ã «Ã ¯Ã ² Ã Ã ªÃ ¤Ã ¯Ã ³Ã §Ã ²).Ã  Ã °Ã ¯Ã ³Ã ¼Ã ´Ã §Ã ´Ã ¡ Ã °Ã ±Ã ¯Ã ² Ã ¥Ã ®Ã ¡Ã £Ã ¹Ã £Ã  Ã ¤Ã ¥Ã ­ Ã °Ã ±Ã Ã °Ã ¥Ã © Ã ­Ã ¡ Ã µÃ °Ã ¥Ã ±Ã ¢Ã ¡Ã Ã ­Ã ¥Ã © . . . . . Ã ·Ã ©Ã «Ã ©Ã ¼Ã £Ã ±Ã ¡Ã ¬Ã ¬Ã ¡ (Ã § Ã °Ã ¯Ã ³Ã ¼Ã ´Ã §Ã ´Ã ¡ Ã ¡Ã ­Ã ¡Ã ¶Ã Ã ±Ã ¥Ã ´Ã ¡Ã © Ã ¡Ã ±Ã ©Ã ¨Ã ¬Ã §Ã ´Ã ©Ã ªÃ ¾Ã ² Ã ªÃ ¡Ã © Ã ¯Ã «Ã ¯Ã £Ã ±Ã Ã ¶Ã ¹Ã ².- Fresh, chilled or frozen beef - Agreement between EC and USA.Valid only in . . . . . (Member State of issue).Quantity to be exported may not exceed . . . . . kg (in figures and letters).- Viande fraÃ ®che, rÃ ©frigÃ ©rÃ ©e ou congelÃ ©e - Accord entre la CE et les U.S.A.Uniquement valable en . . . . . (Ã tat membre de dÃ ©livrance).La quantitÃ © Ã exporter ne peut excÃ ©der . . . . . kg (quantitÃ © en chiffres et en lettres).- Carni bovine fresche, refrigerate o congelate - Accordo tra CE e USA.Valido soltanto in . . . . . (Stato membro emittente).La quantitÃ da esportare non puÃ ² essere superiore a . . . . . kg (in cifre e in lettere).- Vers, gekoeld of bevroren rundvlees - Overeenkomst tussen de EG en de Verenigde Staten van Amerika.Alleen geldig in . . . . . (Lid-Staat die het certificaat afgeeft).Uitgevoerde hoeveelheid mag niet meer dan . . . . . kg zijn (hoeveelheid in cijfers en letters).- Carne de bovino fresca, refrigerada ou congelada - Acordo entre a CE e os EUA.VÃ ¡lido apenas em . . . . . (Estado-membro de emissÃ £o).A quantidade a exportar nÃ £o pode ser superior a . . . . . kg (quantidade em algarismos e por extenso).- Tuoretta, jÃ ¤Ã ¤hdytettyÃ ¤ tai jÃ ¤Ã ¤dytettyÃ ¤ lihaa - Euroopan yhteisÃ ¶n ja Yhdysvaltojen vÃ ¤linen sopimus.Voimassa ainoastaan . . . . . (jÃ ¤senvaltio, jossa todistus on annettu).VietÃ ¤vÃ ¤ mÃ ¤Ã ¤rÃ ¤ ei saa ylittÃ ¤Ã ¤ . . . . . kilogrammaa (mÃ ¤Ã ¤rÃ ¤ numeroin ja kirjaimin).- FÃ ¤rskt, kylt eller fryst nÃ ¶tkÃ ¶tt - Avtal mellan EG och USA.Enbart giltigt i . . . . . (utfÃ ¤rdande medlemsstat).Den utfÃ ¶rda kvantiteten fÃ ¥r inte Ã ¶verstiga . . . . . kg.6. Licence applications may be lodged only in the first 10 days of each quarter.7. On the third working day following the closing date for lodging of applications Member States shall send the Commission a list of applicants and of product quantities applied for.8. The Commission shall decide to what extent licence applications can be accepted. If the quantities for which licences have been applied for exceed those available it shall set a single acceptance percentage applying to quantities requested. If the overall quantity covered by all applications is less than that available it shall determine the balance to be carried over to the quantity available for the following quarter.9. Licences shall be issued on the 21st day of each quarter.10. Article 8 (1) notwithstanding, licences shall be valid 90 days from the actual day of issue, Article 21 (2) of Regulation (EEC) No 3719/88 applying, but not beyond 31 December of the year of issue.11. Should the quantities applied for be reduced pursuant to paragraph 8 the security shall be immediately released for all quantities not granted.12. Over and above the requirements specified in Article 30 (1) (b) of Regulation (EEC) No 3719/88, release of security against export licences shall be conditional on presentation of proof of arrival at destination, Article 33 (4) of that Regulation applying.Article 13 1. Member States shall notify to the Commission:- on Monday and Thursday of each week by 12.00 at the latest of:(a) 1.1. licence applications with advance fixing of the refund as indicated in Article 10 (1) or the fact that no applications have been made;1.2. licence applications pursuant to Article 44 of Regulation (EEC) No 3719/88 or the fact that no applications have been madelodged up to the last working day preceding that day;(b) 1.1. the quantities for which licences have been issued pursuant to Article 10 (5) or the fact that none have been issued;1.2. the quantities for which licences have been issued in response to applications pursuant to Article 44 of Regulation (EEC) No 3719/88, with date of lodgment of application and country of destinationup to the last working day preceding that day;(c) the quantities for which export licence applications have been withdrawn pursuant to Article 10 (4),- before the 15th of each month for the previous month:(d) licence applications covered by Article 14a of Regulation (EEC) No 3719/88;(e) the unused balances of the quantities for which licences have been issued.2. Notifications pursuant to paragraph 1 must specify:- the quantity by weight for each of the categories indicated in Article 8 (5),- the quantity breakdown by destination for each category.The notification indicated in paragraph 1 (e) must specify the refund amount involved for each category.3. All notifications indicated in paragraph 1, including nil notifications, shall be made in the form shown in Annex IV.TITLE IV Final provisions Article 14 Regulation (EEC) No 2377/80 is hereby repealed. It shall however remain applicable to licences issued under its provisions before 1 July 1995.Article 15 This Regulation shall enter into force on 1 July 1995.It shall be applicable to export licences with advance fixing of the refund applied for from 1 July 1995 onwards.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 June 1995.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 148, 28. 6. 1968, p. 24.(2) OJ No L 45, 1. 3. 1995, p. 2.(3) OJ No L 331, 2. 12. 1988, p. 1.(4) OJ No L 119, 30. 5. 1995, p. 4.(5) OJ No L 336, 29. 12. 1979, p. 44.(6) OJ No L 327, 18. 11. 1987, p. 7.(7) OJ No L 212, 21. 7. 1982, p. 48.(8) OJ No L 62, 7. 3. 1980, p. 5.ANNEX I List indicated in Article 5 - 0102 90 05- 0102 90 21 and 0102 90 29- 0102 90 41 to 0102 90 79- 0201 10 00 and 0201 20 20- 0201 20 30- 0201 20 50- 0201 20 90- 0201 30 and 0206 10 95- 0202 10 and 0202 20 10- 0202 20 30- 0202 20 50- 0202 20 90- 0202 30 10- 0202 30 50- 0202 30 90 and 0206 29 91- 0210 20 10- 0210 20 90 and 0210 90 41- 0210 90 90- 1602 50 10 and 1602 90 61- 1602 50 31, 1602 50 39, 1602 50 80 and 1602 90 69ANNEX II IMPORT LICENCE NOTIFICATIONS >START OF GRAPHIC>(codes shown must be used)Member State:Application of Article 6 of Regulation (EC) No 1445/95Product quantities (in tonnes) for which import licences issuedFrom: To:CN codeCode(No of head)0102 90 05 (1)2000102 90 21 and 0102 90 29 (1)3000102 90 41 to 0102 90 793100201 10 00 and 0201 20 203110201 20 303120201 20 503130201 20 903140201 30 and 0206 10 953150202 10 and 0202 20 103160202 20 303170202 20 503180202 20 903190202 30 10, 0202 30 50, 0202 30 90 and 0206 29 913200210 20 103210210 20 90, 0210 90 41 and 0210 90 903221602 50 10 and 1602 90 613231602 50 31 to 1602 50 80 and 1602 90 69324 (1) Broken down by provenance.>END OF GRAPHIC>ANNEX III >TABLE>ANNEX IV>START OF GRAPHIC>>END OF GRAPHIC>